SCOTT, J.,
DISSENTING:
I begin my dissent with a brief recounting of some of the facts overlooked in this case. On December 31, 2007, Andrea Schrecker began her workday at 7:00 a.m. She did not take her lunch break that day because a co-worker was absent and her employer needed her to complete work to meet end-of-the-year deadlines. After working until 1:30 p.m. without a lunch break, a period of six-and-a-half hours, she took one twenty-minute paid break to try to quickly grab food from a fast food restaurant across the street. Under pressure to return to work within twenty minutes, Schrecker tried to cross the road at the closest place without using a crosswalk. Regrettably, she was struck by a vehicle and suffered injuries that continue to impair her ability to work and function today as she did prior to the accident; so much for a good deed!
The majority, however, chooses to follow precedents that have nothing to do with the work and time pressures Andrea experienced. In fact, the majority now cites to normal work patterns on normal work days as evidence of her fault on this abnormal work day. Ignoring the accumulated workplace' and time pressures Schrecker faced and handled that hectic day (solely for the benefit of her employer), today’s opinion places the blame for her injuries squarely on her shoulders. This is a betrayal of our precedents establishing that the Workers’ Compensation Act is to be construed liberally, and it contradicts the Act’s no-fault standard. For these reasons, I cannot join the majority in their opinion, but would affirm the Court of Appeals, which (similarly to the ALJ and the Workers’ Compensation Board) held that Schrecker was entitled to recover for her work-related injuries. Three out of four is not bad.
I do so because our decisions have recognized that, “[a]lthough the employee and the employer have rights under the [Workers’ Compensation] Act, the primary purpose of the law is to aid injured or deceased workers.” Zurich Am. Ins. Co. v. Brierly, 986 S.W.2d 561, 568 (Ky.1996); see also, e.g., Apex Mining v. Blankenship, 918 S.W.2d 225, 229 (Ky.1996) (“[T]he Workers’ Compensation Act is social legislation....”); Grimes v. Goodlett, 345 S.W.2d 47, 51 (Ky.1961) (explaining that the “fundamental object” of workers’ compensation law is to secure employees against physical disabilities resulting from employment). To that end, we have held that the Act is to be “construed liberally and in a manner consistent with accomplishing the legislative purpose.” Blankenship, 918 S.W.2d at 229. In so doing, we have promoted the no-fault standard underlying the Act.2 As applied here, our policy of liberal construction of the Act should ensure that an employee injured during a brief pause from her labor for the purpose of ministering to her personal comfort should be compensated without regard to fault. See Meredith v. Jefferson Cnty. Prop. Valuation Adm’r, 19 S.W.3d 106, 108 (Ky.2000). Yet, the majority reaches a contrary result. Because the Court today fails to protect injured Kentucky workers’ statutory rights to recover for work-related injuries, I respectfully dissent.
The majority explains that it reached its result after considering several variables identified by Professor Larson in his treatise on workers’ compensation law. Lar*389son’s variables are meant to help determine whether an employee was within the scope of her employment when she was injured during an off-premises break. 1 Arthur Larson, Larson’s Workers’ Compensation Law § 13.05[4] (2011). As the majority notes, Larson’s considerations include: the duration of the break, whether it was paid, whether there were restrictions on where the employee could go during the break, and whether the employee’s activity during this period constituted a substantial personal deviation from her employment. Furthermore, the majority agrees with Larson that the operative principle to be determined by the consideration of these variables is whether the employer can be deemed to have retained authority over the employee during the break. I, however, would add to Larson’s list consideration of employer time pressures that factor into employee decisions.
Continuing with the majority’s analysis, it found that several factors mitigated in favor of Schrecker, including that Schrecker’s break was short in duration, paid, and sanctioned by U.S. Bank. However, the majority also found that the employer’s lack of restrictions over Schrecker’s movement during her break indicated a lack of control. I disagree because employer-generated time pressure is a control factor.
Most importantly, the opinion notes that, “[i]f this were all the evidence, we would likely defer to the ALJ.” Only after this admission does the opinion find that Schrecker committed a substantial personal deviation from her employment by stepping into the street. In effect, the majority holds that Schrecker’s negligence superseded the other variables, and removed her from U.S. Bank’s authority.
I simply disagree. First, because I believe that the employer exerted control over Schrecker through accumulated workplace and time pressures and that the majority’s analysis of the employer’s authority is at odds with our policy of liberally construing workers’ compensation law. And second, because of the manner in which today’s opinion injects a fault analysis into workers’ compensation law.
Beginning with the issue of U.S. Bank’s control over Schrecker, I would note that although U.S. Bank did not limit where Schrecker could go on her break, it did require her to clock “out and in,” which is an indication of control in these short time spans. Thus, U.S. Bank exerted control over Schrecker through work-related pressure for her to quickly return to work. In this sense, the employer’s continuing control came from the special circumstances and urgency surrounding the meal connected with the increased employer deadline needs because of the absent employee. Professor Larson’s treatise recognizes that the employer exerts control over the employee when it encourages a quick meal for the employer’s benefit. Id. § 13.05[2] & [4]. We have simply ignored this here.
Thus, it is entirely reasonable to' me to assume that Schrecker did not work six- and-a-half hours without a meal and then rush out to get a quick bite to eat because she wanted to. Her actions were the result of influence asserted by U.S. Bank, and she hurried across the street for her employer’s benefit and to save the employer’s time. I find nothing unusual or startling about an employee making an absentminded mistake after a day filled with workplace deadline pressure. The hasty method with which she crossed the street is just as attributable to accumulated workplace and time pressure as it is to her negligence (what the majority calls a substantial personal deviation), thus I would find that her injuries were work-related. Therefore, adhering to our policy of liberally construing workers’ compensation, I would have found that U.S. Bank retained *390sufficient authority over Schrecker to allow her to recover for her work-related injuries.
My viewpoint on this issue is neither novel nor controversial. In fact, several other jurisdictions have decided cases on similar grounds. In King Waterproofing Co. v. Slovsky, the claimant planned to use his twenty-minute paid break to go to a nearby restaurant. 71 Md.App. 247, 524 A.2d 1245, 1246 (1987). He was struck by a vehicle while attempting to cross the street. Id. at 1248. The court held that his injury was compensable because he had not deviated from his pursuit of personal comfort. Id. at 1249. Similarly, in Rankin v. Workmens’ Comp. Appeals Bd., the claimant had taken off six hours for personal reasons and agreed to make it up by working lunch hours. 17 Cal.App.3d 857, 95 Cal.Rptr. 275 (1971). During a working lunch hour, she left the premises to get a sandwich and was assaulted while returning. Id. The court held that the claimant was on an errand that was for her personal comfort which was to the advantage of her employer, thus, her injuries were compensable. Id. As another example, in State Dep’t of Labor v. Yates, the decedent worked through his lunch hour due to the heavy demands made upon him at work. 131 Ga.App. 71, 205 S.E.2d 36, 37 (1974). Late that afternoon, he left for a nearby store to purchase some cookies. Id. As he was returning he fell and suffered a fatal head injury. Id. The board found, and the court affirmed, that he was within the scope of his employment. Id. I believe that the approach taken by the above-cited jurisdictions more accurately embodies the inclusive spirit of our Workers’ Compensation Act than the ruling issued by this Court today. The Act meant to remove the tort law concept of fault from workers’ compensation cases. Regrettably, the view taken by the majority today reinserts this concept. In the majority’s hands, an Act meant to be liberally construed to protect Kentucky’s workers without regard to fault threatens to become nearly the opposite — a mechanism by which employers can insulate themselves from liability by asserting contributory negligence. The Court thus undermines the no-fault premise of the Worker’s Compensation Act no less than it does our precedent liberally construing the Act. Thus, I must respectfully dissent.
Cunningham, J., joins.

. The fundamental premise of the Worker’s Compensation Act is that injured employees should recover without regard to fault. See KRS 342.610. Stated differently, a worker’s negligence is not a factor in determining whether an injury is work-related. Warrior Coal Co. v. Stroud, 151 S.W.3d 29, 31 (Ky.2004).